 Case 8:20-cv-03009-SDM-AAS Document 8 Filed 01/06/21 Page 1 of 2 PageID 28




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

DALE EUGENE CHANDLER,

         Plaintiff,

v.                                                 Case No.: 8:20-cv-3009-T-23AAS

ANDREW SAUL,
Commissioner of Social Security,

      Defendant.
____________________________________/

                                       ORDER

         Dale Eugene Chandler requests a jury trial and appointment of counsel. (Docs.

6, 7).

         Mr. Chandler action is an appeal of the Commissioner of Social Security’s

decision to revoke Mr. Chandler’s social security disability benefits. (See Doc. 1). Mr.

Chandler’s request for a jury trial is denied because no issue in this appeal is triable

by a jury. Turning to the appointment of counsel request, a plaintiff in a civil case

has no constitutional right to counsel. Bass v. Perrin, 170 F.3d 1312, 1320 (11th Cir.

1999). However, a court may, under 28 U.S.C. § 1915(e)(1), appoint counsel for an

indigent plaintiff in “exceptional circumstances.” Steele v. Shah, 87 F.3d 1266, 1271

(11th Cir. 1996). Whether exceptional circumstances exist is committed to the district

court’s discretion. Bass, 170 F.3d at 1320. Exceptional circumstances may exist when

the facts or legal issues are “so complex as to require the assistance of a trained


                                           1
Case 8:20-cv-03009-SDM-AAS Document 8 Filed 01/06/21 Page 2 of 2 PageID 29




practitioner.” Kilgo v. Ricks, 983 F.2d 189, 193 (11th Cir. 1993) (internal quotation

and citation omitted).

      Mr. Chandler has not identified any exceptional circumstances that warrant

the appointment of counsel and his complaint does not present any complex factual

or legal issues. See Vickers v. Georgia, 567 F. App’x 744, 749 (11th Cir. 2014) (finding

that district court did not abuse its discretion to refuse to appoint counsel where case

alleging constitutional violations did not present novel or complex issues of law).

      Accordingly, Mr. Chandler’s Motion for a Jury Trial (Doc. 6) and Motion to

Appoint Counsel (Doc. 7) are DENIED.

      ORDERED in Tampa, Florida on January 6, 2021.




Copies to:
Dale Eugene Chandler




                                           2
